Citation Nr: 1418618	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  11-03 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for benign hypertrophy (claimed as a prostate condition).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel




INTRODUCTION

The Veteran served on active duty from February 1965 to February 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Although the Veteran was scheduled to appear during a December 2013 hearing before a Veterans Law Judge, in a November 2013 statement, he requested that the hearing be withdrawn.  The hearing request is therefore deemed withdrawn.  
38 C.F.R. § 20.702(d) (2013).


FINDING OF FACT

In November 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that he wished to withdraw his appeal of all issues currently on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appellant's substantive appeal with regard to the issues of entitlement to service connection for benign hypertrophy (claimed as a prostate condition) and entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of a claim.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a letter dated November 2013, the Veteran notified the Board that he was satisfied with the decisions already taken by the RO.  As such, the Veteran has withdrawn this appeal and there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The claim of entitlement to service connection for benign hypertrophy (claimed as a prostate condition) is dismissed.

The claim of entitlement to service connection for hypertension is dismissed.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


